  8:17-cv-00325-BCB-MDN Doc # 57 Filed: 06/25/20 Page 1 of 2 - Page ID # 257




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MATTHEW O. MIXON,

                   Plaintiff,                             8:17CV325

      vs.
                                              MEMORANDUM AND ORDER
MD JACQUELINE ESCH, in her
individual capacity; and SANDRA
VANSANT, in her individual capacity;

                   Defendants.


      Plaintiff, who advised he is no longer incarcerated, filed a Motion for Leave
to Proceed in Forma Pauperis. (Filing 56.) Upon review of Plaintiff=s motion, the
court finds that Plaintiff is financially eligible to proceed in forma pauperis as a
non-prisoner.

      IT IS THEREFORE ORDERED that:

      1.    Plaintiff is granted leave to proceed in forma pauperis as a non-
prisoner.

       2.     The clerk of the court is directed to update the court’s records to
reflect Plaintiff is no longer liable for the remaining balance of the filing fee.

      3.     Pursuant to General Order No. 2020-01 ¶ 6, because the court has
entered an order directing service of process and no plaintiff in the case is
incarcerated, this case is removed from the pro se docket. The Clerk of Court shall
randomly assign new judges to this case and request a reassignment order from the
Chief Judge.
8:17-cv-00325-BCB-MDN Doc # 57 Filed: 06/25/20 Page 2 of 2 - Page ID # 258




   Dated this 25th day of June, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
